Citation Nr: 1444786	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for diplopia / double vision, to  include as secondary to TBI or service-connected psychiatric disorder.

3.  Entitlement to increases in the "staged" ratings (of 0 percent prior to June 22, 2010, 10 percent prior to September 18, 2012, and 30 percent from that date) assigned for service-connected migraine headaches.

4.  Entitlement to increases in the "staged" ratings (of 20 percent prior to June 22, 2010, and 10 percent from that date, with a separate 10 percent rating assigned for associated right lower extremity radiculopathy effective from September 18, 2012) assigned for service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to December 2002, from January 2003 to January 2004, and from December 2005 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

At his request, the Veteran was scheduled for a Board videoconference hearing in September 2013; he failed to report for the hearing.  The Veteran has not requested a rescheduled hearing.

During the course of this appeal, a September 2012 RO rating decision awarded an increased 30 percent rating for migraine headaches effective from September 2012 and assigned a separate 10 percent rating for right lower extremity radiculopathy (associated with service-connected low back strain) effective from September 2012.  As discussed below, the Veteran and his representative expressed a desire to withdraw the appeals for higher ratings for the migraine and low back disabilities in written statements dated in October 2012 and in April 2013.

The issues of entitlement to service connection for TBI and for diplopia / double vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2012 and April 2013, prior to the promulgation of a decision in the appeal, the Board received written notification that the Veteran intended to withdraw his appeal seeking increased "staged" ratings for migraine headaches; there is no question of fact or law remaining before the Board in this matter.

2.  In October 2012 and April 2013, prior to the promulgation of a decision in the appeal, the Board received written notification that the Veteran intended to withdraw his appeal seeking increased "staged" ratings for low back strain; there is no question of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to increased "staged" ratings for migraine headaches, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  With respect to the claim of entitlement to increased "staged" ratings for low back strain, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claims Withdrawn By Appellant

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).

In January 2012, the Veteran filed a substantive appeal perfecting his appeal with regard to all four issues addressed in the December 2011 statement of the case, including a claim seeking higher ratings for service-connected migraine headaches and seeking a higher rating for service-connected low back strain.  In an October 2012 written statement, the Veteran expressed a desire to withdraw the claim for a higher rating for migraine headaches and also to withdraw a claim described as seeking service connection for right lower extremity radiculopathy.  The matter of seeking a separate rating (or "service connection") for right lower extremity radiculopathy as part of the compensation for lower back disability is understood as a component of the appeal for increased compensation for the low back disability.  Significantly, in April 2013, the Veteran's representative submitted a written brief indicating that the Veteran indeed intended to withdraw the entirety of the increased rating issues (both increased rating issues are listed as "withdrawn by appellant" on the brief, including "Evaluation of low back strain").  The Veteran continued to pursue the appeal with regard to the service connection claims for TBI and for diplopia / double vision.

As the Veteran has withdrawn his appeal in the matters of seeking increased ratings for migraine headaches and for low back strain, there remain no allegations of error of fact or law for appellate consideration concerning those issues.  Accordingly, the Board has no further jurisdiction in those matters, and the appeal seeking higher ratings for migraines headaches and low back strain must be dismissed.



ORDER

The claim of entitlement to increased "staged" ratings for migraine headaches is dismissed.

The claim of entitlement to increased "staged" ratings for low back strain is dismissed.


REMAND

Upon preliminary review of the evidentiary record, the Board finds that additional development of the evidence is required in this case to facilitate fully informed appellate review.

The Veteran contends that he currently suffers from disabling residuals of TBI as a consequence of a head injury he reports that he suffered during service.  The Veteran is competent to report that he recalls experiencing an impact injury to his head during service, and the Veteran's VA medical records present competent indications that he may have disabling symptoms that may be associated with a TBI.  The Veteran has already established service connection for disabilities including headaches and psychiatric impairment, and has received medical evaluation involving associated symptoms as well as other potentially pertinent symptom complaints (including his diplopia).  However, the Veteran has not been afforded a VA examination specifically purposed to evaluating his claimed TBI for the purposes of addressing the medical questions pertinent to the appeal.  The Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Additionally, this appeal features the Veteran's assertion that he suffered a head injury during military service that led to the eventual onset of TBI symptomatology and impairment.  The occurrence of the described in-service head injury has not yet been fully confirmed by available evidence, and details of the alleged head injury remain unclear in the information available for review in the claims-file.  The Board believes that the circumstances of this appeal warrant further development including a request for research of official service department resources to search for information or evidence corroborating the Veteran's account of in-service head injury.

A set of the Veteran's service personnel records are currently included in the claims-file, but it is not entirely clear whether this is the complete set of the Veteran's available service personnel records.  In connection with the needed research, the Board believes that that it would be helpful in this case to ensure that the Veteran's complete set of service personnel records are available for review.  

To facilitate an effective search for corroborative evidence, the Board also believes that the Veteran must be afforded an opportunity to clarify the details of the alleged in-service head injury or injuries he believes have led to the claimed TBI.  The Board notes that the details of the Veteran's contentions currently of record are largely indirect and unclear.  It is notable that the Veteran's separation from his final period of active duty military service was at the end of December 2008, and less than a month later a January 2009 VA medical report shows that he was evaluated with reference to past "involvement in a blast site with chronic headaches and neck pain," and during a TBI screening provided a positive response to a general inquiry regarding experiencing a blast or explosion or crash event (and he recalled experiencing no immediate symptoms following the event).  The Veteran was assessed as having a possible TBI with need for further consultation with neurology "though the rest of the screen was negative."

Further VA medical records present unclear and somewhat confusing indications as to the details of the alleged in-service injury as well as the medical assessments of the Veteran's symptoms that may be potentially linked to a TBI.

An August 2009 VA treatment record (a "TBI/Polytrauma rehab/Reintegration") contains a medical professional's note that the Veteran described a "mortar explosion 1-30 ft away, sustained concussion ... headache and neck pain."  The report later indicates an endorsement of  finding "tbi with behavioral component."

A January 2010 neurology outpatient consultation report describes that the Veteran reportedly suffered a "TBI in August 2003 while in military, (+) LOC [loss of consciousness] of unclear duration.  Since that time, he has had headaches, blurred vision."

A May 2012 VA examination report focused upon the Veteran's eye health makes reference to the August 2009 evaluation and describes that the Veteran "reports that his small ship with five soldiers [was] impacted by mortar explosion 10-30 feet away in river, and he sustained brief concussion.  Since then he has noted headache, and neck pain for which he was given Motrin after the initial injury by a nurse."  The report later discusses that the Veteran described "horizontal TBI while in the service- on ship, explosion caused him to fall back and hit the back of his head, thinks he had LOC, was seen by nurse on ship, given Tylenol for headache."  The report also refers to prior VA assessments indicating that "headaches symptoms are a combination of TBI and Behavioral Health condition(s)"  The report also refers to a February 2010 MRI of the brain with unremarkable findings, and the author comments that "The correlation to TBI for these symptoms are disputable due to patient subjective report of the symptoms starting a year in 2004 after the injury."

A November 2012 VA psychiatric examination report indicates that the author reviewed the Veteran's VA records and understood them as showing "a diagnosed traumatic brain injury (TBI)," with further comments describing "Vet has a history of concussion and possible TBI dating from his military service.  Chronic headaches, double-vision, and mild memory and concentration problems reported."

Several other VA treatment records make reference to TBI in discussing the Veteran's various health problems; they present some conflicting suggestions as to whether headaches, psychiatric symptoms, and vision complaints may be attributed to a reported past TBI.

In the Board's view, additional development is warranted to ensure that the Veteran's claim is afforded every consideration and that the record is as complete and clear as possible with regard to the Veteran's key contentions as well as the medical information concerning the Veteran's current claimed TBI disability.

Moreover, the claim of entitlement to service connection for diplopia / double vision includes a theory that the claimed diplopia may be secondary to the claimed TBI; for instance, an August 2012 VA examination report addressing the vision complaints concludes that with reported "symptoms starting after his head injury the monocular diplopia is more than likely from head injury."  Thus, the diplopia / double vision claim is inextricably intertwined with the pending TBI service connection issue being remanded by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the diplopia / double vision claim pending the adjudication of the inextricably intertwined TBI service connection claim.  The AOJ shall have the opportunity to provide any requisite notice and accomplish any further development indicated by the expanded record during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all service personnel records for the Veteran, if any, not already associated with the claims file.  If the above search yields negative results, this fact should be noted in the claims folder.  The AOJ should explain the reasons for unavailability.  All documents received by VA should be associated with the claims folder.

2.  The AOJ should ask the Veteran to provide additional information regarding his alleged in-service head injury or injuries associated with his claimed TBI, including the approximate dates and specific details regarding such in-service head injuries.

3.  The AOJ should make an appropriate request to the JSRRC (or any other official source/agency deemed appropriate) to provide any information that might corroborate the Veteran's alleged in-service head injury (or injuries) in combat circumstances during overseas service.  All pertinent information and details of head injury obtained from the appellant in the above-directed inquiry should be forwarded to the JSRRC in connection with this research request, along with a summary of any other information of record pertaining to the circumstances of the alleged head injury or injuries (including the indications in VA medical records suggesting that the Veteran recalled that in 2003 he struck the back of his head while aboard a small boat that was impacted by a mortar explosion during service overseas).

If the AOJ is notified that additional information is needed from the appellant to conduct a search for evidence that might corroborate the Veteran's claimed in-service head injury, then the appellant should be contacted and informed of the information needed.

4.  The AOJ should arrange for the Veteran to be scheduled for a VA traumatic brain injury (TBI) protocol examination to ascertain whether he sustained brain injury from a head injury in service and, if so, to identify the current residuals of such brain injury.  The claims file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs and post-service medical records (including prior VA examination reports and consultation/evaluation reports discussing possible residuals of a TBI such as headaches, behavioral concerns, vision problems, etc.).  The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to an incident when he may have suffered injury to the brain.  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine upon the following:

(a) Is it at least as likely as not (a 50 % or greater probability) that the symptom is related to a head injury?

(b) If so, is it at least as likely as not (a 50 % or greater probability)that the pertinent head injury occurred during the Veteran's military service?

5.  The AOJ should then review the record, ensure that all of the development sought is completed, complete any further development indicated by the expanded record, and readjudicate the claims on appeal (including the claim of service connection for diplopia / double vision as secondary to TBI).  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


